Citation Nr: 0214931	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-20 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a disability of the 
cervical spine.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to April 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for degenerative disc 
disease of the cervical spine.  The veteran initiated an 
appeal to the Board.  


FINDINGS OF FACT

1.  The veteran sustained a cervical spine injury during 
active military service.  

2.  The veteran has a current diagnosis of degenerative disc 
disease of the cervical spine which is due to or the result 
of a cervical spine injury sustained in service.  


CONCLUSION OF LAW

The criteria for the award of service connection for 
degenerative disc disease of the cervical spine have been 
met.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at sections including 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  
Pertinent regulations that implement the Act were 
promulgated.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001).

In the present case, because the Board is awarding a full 
grant of all benefits sought on appeal, the veteran does not 
require further assistance to substantiate his claim.  

II. Service connection - Cervical spine disability

The veteran seeks service connection for degenerative disc 
disease of the cervical spine.  Service connection will be 
awarded for any current disability resulting from a disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131.  In any claim before the VA, 
the benefit of the doubt will be afforded the claimant 
whenever the evidence is in approximate balance between the 
positive and the negative.  38 U.S.C.A. § 5107(b).  

According to the veteran's service medical records, he sought 
treatment for back pain on several occasions.  Medical 
records dated in October 1956, March 1959, and April 1960 all 
reflect complaints of back pain.  A July 1959 X-ray of the 
dorsal spine was negative for any abnormality.  No 
abnormality of the back or neck was noted on his March 1960 
service separation examination, but the veteran reported that 
he intended to seek VA compensation for back injuries 
received following separate incidents involving a sports 
accident and a fall off an aircraft wing.  

The veteran's service connection claim for a cervical spine 
disability wasn't filed until May 1996.  VA medical records 
confirm a diagnosis of degenerative disc disease of the 
cervical spine, verified by X-ray examination.  In September 
2002, the veteran was afforded a VA medical examination to 
confirm a current cervical spine disability, and its possible 
date of onset.  After examining the veteran and his relevant 
medical history, the VA examiner determined that the veteran 
had advanced degenerative disc disease of the cervical spine 
"likely resulting from the axial compression injury of the 
spine that he had sustained as a result of the fall" in 
service.  

Based on the medical evidence of record, and in light of 
38 U.S.C.A. § 5107(b), service connection for degenerative 
disc disease of the cervical spine is warranted.  


ORDER

Entitlement to service connection for a disability of the 
cervical spine, namely degenerative disc disease, is granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

